DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           YAEL LAUFMAN,
                              Appellant,

                                    v.

                     WELLS FARGO BANK, N.A.,
                            Appellee.

                              No. 4D16-3092

                              [May 16, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; John B. Bowman, Judge; L.T. Case No.
CACE08042595(11).

  Chase E. Jenkins of Loan Lawyers, LLC, Fort Lauderdale, for appellant.

   Karusha Y. Sharpe and M. Hope Keating of Greenberg Traurig, P.A.,
Tallahassee, and Michele L. Stocker of Greenberg Traurig, P.A., For
Lauderdale, for appellee.

PER CURIAM.

  Affirmed. See Applegate v. Barnett Bank of Tallahassee, 377 So. 2d
1150 (Fla. 1979).

DAMOORGIAN, FORST and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.